Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Specification Objection
The specification is objected to because of the following informalities:  Page 22 and lines 1-4 contains unclear language with incomplete sentences, particularly, “selects position data on which the hinge and the bracket can be mounted among the plurality of positioning data included in the result table, and uses the selected position data to The door production robot can be controlled to mount the door to the body.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  a control unit (claim 1), a hinge unit (claims 1 and 9), a prediction unit (claim 1), a plurality of predictors (claim 1), a generating unit (claim 2), a quality detecting unit (claim 2), a display unit (claim 8), and a setting unit (claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following elements are interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above) a prediction unit (claim 1), a plurality of predictors (claim 1), a generating unit (claim 2), a quality detecting unit (claim 2), and a setting unit (claim 12). However, the written description fails to 
A review of Applicant’s specification, shows a prediction unit 150, a plurality of predictors 160, a generating unit 110, and a quality detecting unit 115 (See Figures 1-2). Nonetheless, the written description fails to disclose the corresponding structure for each of the “units” configured to invoke the claimed functions as stated.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements are software per se and do not have any corresponding structures.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

the setting unit” (newly recited in claim 4) and claim 7 recites the element “a predictor” (previously recited in claim 1 as “a plurality of predictors”) that each fails to provide sufficient antecedent basis, hence renders the claims indefinite.
Claims 2-8 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:

Mangiarino (US 2014/0165360) teaches a self-adaptive method for mounting side doors on motor vehicle bodies (fig.1), comprising: 
a control unit (processing electronic unit, par.0028, par.0034, par.0037)
detecting plurality of dimensions measured along xyz coordinates on the body and the door units (par.0009), 
determining best fit mounting dimensions for mounting door to the vehicle body side hinge elements (par.0009) based on design shapes of door and vehicle body and considers the elastic yielding of the vehicle structure due to weight of the mounted doors and the nominal pressures (par.0010), and
mounting the doors with door hinge elements are with projected nominal dimensions with sufficiently reduced tolerances and mounting the hinge elements by compensating the deviations from the tolerance range (par.0011).

	Savoy (US 2008/0303307) teaches a vehicle door mounting system (figs. 1-11) comprising: 
	providing gauge data of the vehicle body door opening to install the door with uniform gap spacing and flushness (par.0026),
	providing proper location of hinge to door positioning holes which are assembled after the hinge to vehicle body assembling using robots (par.0026),

determining and compensating for the sag factor on hinges due to door weight by the positions utilized during the initial door mounting (par.0029).

However, Mangiarino and Savoy individually or in combination fails to teach at least “detecting a gap prediction value and a step difference prediction value according to the door deflection amount and the body deflection amount, and generating a result list including a positioning data of the hinge unit if the gap prediction value and the step difference prediction value exist within a quality reference range”.

Allowable Subject Matter
Claims 9-11 and 13-16 are allowed.
The primary reason for the allowance of claim 9 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“detecting weight data of the door by vehicle type, and position range data of a hinge unit that connects the door and a body of the vehicle; 
generating a door deflection amount and a body deflection amount based on the weight data and the position range data; 
detecting a gap prediction value and a step difference prediction value according to the door deflection amount and the body deflection amount; 
determining whether the gap prediction value and the step difference prediction value exist within a quality reference range; and 
generating a result list including the positioning data of the hinge unit if the gap prediction value and the step difference prediction value exist within a quality reference range.”
Claims 10-11 and 13-16 are allowed due to their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2012/0163948, and US 2016/0123057.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   April 10, 2021